Citation Nr: 0501013	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	M. Engin Derkunt, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to June 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
hypertension and residuals of a dental injury, and denied the 
veteran's claim to reopen for strabismus, right esotropia and 
right hypertropia.

The Board notes that in January 1971, the RO denied service 
connection for right strabismus, right esotropia and right 
mypertropia due to amblyopia.  The claims file, however, does 
not show that the veteran was notified of the adverse 
determination.  Consequently, the Board will adjudicate the 
claim of service connection for a right eye disability on a 
de novo basis.

The veteran testified at a Regional Office hearing in August 
2004.  A transcript of this hearing has been associated with 
the claims file. 

The claim of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no current dental condition related to in-
service dental trauma, nor is there any other current dental 
condition otherwise related to his military service.

2.  There is no competent medical evidence showing that the 
veteran currently has a right eye disability which is 
attributable to service.


CONCLUSIONS OF LAW

1.  A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1712, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2004).

2.  A right eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2001 VCAA letter, under a heading entitled "What Must 
the Evidence Show to Establish Entitlement," the RO stated 
that to establish entitlement to service connection, the 
evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.  This 
information was reiterated in a second VCAA letter sent to 
the veteran in March 2004.

In the December 2002 statement of the case, the veteran was 
provided with the text of 38 C.F.R. § 3.303, pertaining to 
the principles relating to service connection, and with the 
text of 38 C.F.R. § 4.149, pertaining to diseases of the 
teeth and gums.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the May 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  Under a 
heading entitled "What Information or Evidence Do We Still 
Need From You," the RO requested the veteran to provide the 
name, agency, or company who had relevant records, the 
address of the person, agency, or company that had relevant 
records, the approximate time frame covered by the records, 
and the condition for which he was treated.  Under a heading 
entitled "What Can You Do to Help with Your Claim," the RO 
stated that the veteran could tell the RO about any 
additional information or evidence that he wanted VA to 
obtain. 

In the March 2004 VCAA letter, the RO notified the veteran 
that it had received the veteran's service medical records 
and VA outpatient treatment reports from December 2000 to 
March 2001.  It stated that it was responsible for obtaining 
relevant records from any Federal agency, including records 
from the military, from VA hospitals, or from the Social 
Security Administration.  It stated that it would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, including records from State or local 
governments, private doctors or hospitals, or current or 
former employers.  The RO stated that the veteran must 
provide enough information about those records so that the RO 
could request them from the appropriate person or agency.  
The RO stressed that it was still the veteran's 
responsibility to make sure that all requested records not in 
the possession of a Federal agency were received by the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA outpatient treatment reports identified by 
the veteran.  At the RO hearing, the veteran indicated that 
he would obtain private records and submit them to the RO.  
VA has not received any further records from the veteran, nor 
has the veteran provided specific information, such as a 
complete address and dates of treatment, pertaining to 
records.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the March 2004 letter, under a heading entitled 
"What Do We Still Need from You," the RO stated that if the 
veteran had any evidence in his possession that pertained to 
his claim, that he should send it to the RO.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Dental condition

The veteran claims entitlement to service connection for a 
"dental condition."  A review of the service medical 
records indicates that in the June 1963 and the separation 
Reports of Medical History, the veteran checked boxes 
indicating that he did not have nor ever had severe tooth or 
gum trouble.  The service dental records indicated that on 
entry into service, the teeth numbered 1, 16, 17, and 30 were 
missing.  Abnormalities were noted on teeth numbered 2, 3, 
14, 15, 18, 19, and 31.  During service, tooth number 19 was 
extracted.  Teeth numbered 2, 3, 14, 15, 31 were noted to be 
caries.  Fillings were also noted on these teeth.  It was 
noted that in July 1965, the veteran complained of irritation 
of the lower gingival tissue.  The condition was noted to be 
satisfactory.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

At the outset, the Board notes that there is no indication in 
the service medical records that tooth number 19 was 
extracted in service due to disease.  Thus, service 
connection for this tooth is not warranted. 

The veteran has asserted that he should be service-connected 
for a tooth that was mistakenly extracted during service.  He 
also asserts that he should be service connected for another 
tooth that was knocked out during a fight in service.  He 
stated that he was not treated for that tooth, and that he 
was able to stick it back in his mouth.  The Board notes that 
tooth number 19 was extracted during service.  However, there 
is no indication that it was extracted by mistake, or that it 
was extracted due to disease.  In addition, the record does 
not demonstrate the existence of a current dental condition 
for which service connection might be granted.  At the time 
the veteran filed his claim, he simply stated that he 
believed service connection should be established for a 
"dental condition," and since then he has asserted that he 
should be service connected for a tooth that was extracted in 
service and for a tooth that was knocked out (but replaced by 
him) in service.  The Board finds that the veteran is not 
eligible for outpatient dental treatment under Class II(a), 
pertaining to veterans having a service-connected 
noncompensable dental condition or disability resulting from 
combat wounds or service trauma, since there is no evidence 
that the veteran suffered combat wounds or service trauma.  
The Board finds the veteran's account of a tooth being 
knocked out during a fight and then being replaced by himself 
in service is not credible.  There is no record of trauma to 
the teeth in service.  Trauma to a tooth being knocked out of 
his mouth is not noted in any of the dental records.  The 
separation examination report noted that the veteran's dental 
condition was "acceptable."  Additionally, there is no 
postservice dental records on file which indicates any dental 
trauma in service.

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  (See 38 C.F.R. § 4.150).  He also does not 
allege, and the evidence does not otherwise suggest, that he 
applied for dental treatment within a year of his release 
from active duty, so there could be no eligibility for one-
time Class II treatment for any service-connected 
noncompensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Other classes discussed under 
38 C.F.R. § 17.161 are also not for application in the 
instant case.

Specifically, the Board finds no indication that the 
veteran's missing teeth and carious teeth, as noted in the 
service dental records, were lost or diseased due to combat 
wounds or dental trauma.  The "chronological record of 
medical care" notes from service do not refer to any trauma 
or wounds to the mouth.  There is no indication in the 
veteran's service medical records or his DD Form 214 that the 
veteran engaged in combat.  Further, there is no evidence 
that the veteran suffered any dental disability or sought 
treatment for any dental disability within one year after his 
service discharge.

In sum, a dental condition, including one which would entitle 
the veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2004).  
Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.


Eye injury

The Board notes that the veteran filed a claim for service 
connection for a right "eye injury."  He asserts that his 
right eye was injured during service while he was boxing, and 
that he required surgery for the injury in service.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).

On the veteran's enlistment Report of Medical Examination, 
dated in August 1960, it was noted that the veteran had a 
right eye cataract.  He was referred for an eye consultation.  
The instructions on the consultation sheet requested the 
examiner to evaluate the veteran's right congenital cataract 
for enlistment in the Army.  The examiner in the consultation 
report noted that the veteran had a history of poor vision 
and esotropia in the right eye since birth, and that there 
was no known history of injury.  The examiner stated that he 
believed that the veteran's right eye condition represented a 
developmental defect or that it could have been caused by a 
prenatal infection, and that it was asymptomatic and 
nonprogressive.  The diagnoses were esotropia, congenital, 
not considered disabling, amblyopia, not considered 
disabling, and a congenital defect of the right cornea, non-
progressive, not considered disabling.  As the veteran's 
entrance examinations noted various right eye disorders, the 
veteran is not entitled to the presumption of soundness.  The 
Board finds it noteworthy to point out that the defects noted 
on entrance examinations were not reported solely based on 
the veteran's history.  Rather, the veteran had a complete 
eye examination upon enlistment and the examiner's notations 
were based on findings from his examination of the veteran in 
conjunction with the veteran's report of his medical history.

The veteran would warrant service connection for the right 
eye disability noted at service if the disability had 
increased in severity during service, beyond the natural 
progression of the disease (the presumption of aggravation).  
The law specifically states that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  The evidence does not support a 
finding that the veteran's preexisting right eye disability 
increased in severity during service, however.  He had three 
eye operations during service for the strabismus.  All three 
summaries of the veteran's three surgeries stated that the 
veteran's right eye condition was improved by the surgeries.  
Where a preexisting disability has been medically or 
surgically treated during service, and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling that it was at the time of entry into service, 
the presumption of aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board notes that a service medical record indicates that 
the veteran had an inflammatory cyst of the right eye in 
August 1962.  This appears to have been an acute condition as 
a service medical record later in August indicated that the 
cystic area had decreased in size and there was much less 
inflammatory reaction.  There are no further complaints of 
the right eye cyst noted.  The veteran complained of right 
eye irritation in April 1966.  This condition also appears to 
have been acute as it was noted that there was no pathology 
and it was noted that no treatment was indicated.  There are 
no further complaints of right eye irritation noted in the 
service medical records, and clinical evaluation of the eyes 
in the separation examination in June 1966 was normal.

The veteran has asserted that his right eye was injured in 
service due to boxing when he was in France.  At the hearing 
he referred to the September 1964 service medical record 
which notes that the veteran had lacerations of his face.  
The Board notes that there is no indication that the right 
eye was injured by the lacerations of the face.  The medical 
record noted that the wound was cleaned and dressed; no 
further treatment was noted.  In a statement received in 
February 2003, the veteran asserted that the injury to the 
right eye in the boxing match created the basis for the eye 
surgery in service.  The Board notes that the lacerations to 
the face occurred in September 1964.  The last surgery 
performed on the right eye, however, was in June 1963, over a 
year earlier.  Further, all three eye surgeries were clearly 
to correct the right eye disability that had preexisted 
service.  A March 1962 service medical record clearly notes 
that the veteran was interested in surgery to straighten his 
right eye.  

The veteran is competent to state he hurt his eye due to 
boxing in service.  However, the Board finds the 
contemporaneous medical evidence more probative of whether 
the veteran's right eye was injured during service.  Finally, 
the veteran has presented with no evidence of any current 
residuals of an eye injury in service.  There is no medical 
record of treatment for the right eye since service.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for a 
right eye disability, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment, is denied.

Entitlement to service connection for residuals of a right 
eye injury is denied.


REMAND

The veteran's service medical records show at least one 
elevated blood pressure reading in 1965.  At that time, he 
was found to have a blood pressure reading of 122/90.  
Additionally, one month following the veteran's discharge 
from service, he had a blood pressure reading of 150/90.  
Postservice medical records show that the veteran now takes 
medication to control his hypertension.  

The facts in the instant case raise the question as to 
whether any of the elevated blood pressure readings in 
service or within one year of service represent the onset of 
hypertension.  This is a medical question.  Therefore, the 
veteran should be scheduled for a VA examination to include 
an opinion.

In view of the foregoing, the claim is REMANDED to the RO for 
the following:

1.  Schedule the veteran for an 
appropriate VA examination for the 
purpose of determining the etiology of 
the veteran's current hypertension.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale as to whether it is 
as likely as not that the veteran 
developed hypertension in service or 
within one year prior to service.  In 
addressing this question, the examiner 
should comment as to whether an elevated 
blood pressure readings in July 1965 
(122/90) and a July 1966 reading of 
150/90 represented the onset of 
hypertension.  The claims file must be 
made available to and reviewed in 
connection with the examination report.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


